Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 October 2021 has been entered. 

Claim Objections
Claim 20 is objected to because of the following informalities:  “wherein the central aperture that extends through the top surface and a bottom surface of the cover plate” should be -- wherein the central aperture extends through the top surface and a bottom surface of the cover plate--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4-6, 10-11, 13-16, 20 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality of cut-outs positioned between and from the central aperture and the plurality of mounting apertures”.  As written, the language is confusing.  Is Applicant claiming that the cut-outs extend from the central aperture (‘and from the central aperture”)? The claim further states that “the plurality of cut-outs are not directly connected to the central aperture”.  It is unclear what geometry is being claimed.  The limitations are mutually exclusive. 

Claim 20 recites “a bottom surface of the cover plate” twice.  It is unclear if these are the same bottom surfaces or two separate bottom surfaces.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fiebing U.S. 2002/0015643 in view of Einbock WO 2010/069715.
Re clm 1¸ Fiebing discloses a bearing attachment system comprising a pump product (Fig. 5, [0034]) having a roller bearing (see Fig. below), an attachment assembly connected to the pump product and including a seal carrier and cover plate (see Fig. below), the cover plate having a central aperture (through which shaft 27 passes).
Figure 5 of Fiebing does not disclose the roller bearing is a tapered roller bearing.
Fiebing discloses rolling bearings used in pump products are preferably tapered roller bearings for the purpose of providing bearings which can absorb axial and radial forces ([0017]).
It would have been obvious to one of ordinary skill in the art to modify the bearing in Figure 5 of Fiebing with a tapered roller bearing for the purpose of providing bearings which can absorb axial and radial forces.

Einbock discloses a cover plate (31, Fig. 1; Fig. 2 and 3b) comprising a plurality of mounting apertures (71, Fig. 2 and 3b) adjacent an outer edge (outer edges of cover plate), and a plurality of cut-outs (68, Fig. 3b) positioned between and from the central aperture and the plurality of mounting apertures, such that the plurality of cut-outs are not directly connected to the central aperture and the plurality of mounting apertures (as shown in Fig. 3b) for the purpose of reducing both the load on the retaining plates and the load on the screw heads ([0029]) as well as avoiding excessive elasticity ([0007]).
It would have been obvious to one of ordinary skill in the art to modify the design of the cover plate of Fiebing and provide a plurality of mounting apertures adjacent an outer edge, and a plurality of cut-outs positioned between and from the central aperture and the plurality of mounting apertures, such that the plurality of cut-outs are not directly connected to the central aperture and the plurality of mounting apertures for the purpose of reducing both the load on the retaining plates and the load on the screw heads ([0029]) as well as avoiding excessive elasticity.
The limitation “the attachment assembly is configured to produce a force deflection having a pretension force between 12,000N to 18,000 N and displacement between .35 and 1.159 mm” does not imply any structure but rather a generic and nebulous effect created by the assembly.  Furthermore, Applicant’s specification discloses that the geometric shape of the cover provides the deflection characteristics in lines 15-17 on page 4. Since the device of Fiebing discloses all the structure and geometric shapes as claimed, either the device also must be capable of providing the same function or Applicant has failed to claim the structure/shapes 



    PNG
    media_image1.png
    440
    592
    media_image1.png
    Greyscale


	Re clm 4, the improvement of Einbock further discloses the plurality of cut-outs are arcuate and concave in relation to the mounting apertures (shown in Fig. 3b; 68 have the concave portion facing apertures 71).

Claims 1, 5-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fiebing U.S. 2002/0015643 in view of Sand U.S. 4,212,098.
	Fiebing discloses all the claimed subject matter as described above.
	Re clm 1, Fiebing discloses a bearing attachment system comprising a pump product (Fig. 5, [0034]) having a roller bearing (see Fig. below), an attachment assembly connected to the pump product and including a seal carrier and cover plate (see Fig. above), the cover plate having a central aperture.
Figure 5 of Fiebing does not disclose the roller bearing is a tapered roller bearing.
Fiebing discloses rolling bearings used in pump products are preferably tapered roller bearings for the purpose of providing bearings which can absorb axial and radial forces ([0017]).
It would have been obvious to one of ordinary skill in the art to modify the bearing in Figure 5 of Fiebing with a tapered roller bearing for the purpose of providing bearings which can absorb axial and radial forces.
Fiebing is silent as to the specifics of the cover plate and thus does not disclose the cover plate having a plurality of mounting apertures adjacent an outer edge, and a plurality of cut-outs positioned between and from the central aperture and the plurality of mounting apertures, such that the plurality of cut-outs are not directly connected to the central aperture and the plurality of mounting apertures.
Sand teaches the cover plate having a plurality of mounting apertures (see Fig. below) adjacent an outer edge, and a plurality of cut-outs positioned between and from the central aperture and the plurality of mounting apertures, such that the plurality of cut-outs are not directly connected to the central aperture and the plurality of mounting apertures (due to the slots being between the central apertures and the cutouts) for the purpose of assuring that sufficient pressure is applied to the race to hold it securely (col. 5: lines 21-31).
.


    PNG
    media_image2.png
    882
    685
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify Fiebing and provide the cover plate having a plurality of mounting apertures adjacent an outer edge, and a plurality of cut-outs positioned between and from the central aperture and the plurality of mounting apertures, such that the plurality of cut-outs are not directly connected to the central aperture and the plurality of mounting apertures for the purpose of assuring that sufficient pressure is applied to the race to hold it securely.
Fiebing does not disclose specifically state that “the attachment assembly is configured to produce a force deflection having a pretension force between 12,000N to 18,000 N and displacement between .35 and 1.159 mm”. Although Sand discloses the embodiment of Fig. 11 
Sand teaches the force as a displacement of the fingers as result effect variables (col. 5: lines 21-31).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fiebing in view of Sand and provide that the attachment assembly is configured to produce a force deflection having a pretension force between 12,000N to 18,000 N and displacement between .35 and 1.159 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
Re clm 5, the improvement of Sand further discloses a plurality radial slots (shown in Fig. above) that extend from the central aperture to the cut-out.
Re clm 6, the improvement of Sand further discloses a plurality of radial slots (shown in Fig. above) extend from a central aperture toward a plurality of mounting apertures and terminate prior to the mounting apertures (slots terminate radially inward of the mounting apertures).
Re clm 15, Fiebing is silent as to the shape of the plate and does not disclose an outer edge of the cover plate consisting of an elongated straight section extending to and from a circular section.
It would have been obvious to one of ordinary skill in the art to modify the shape of the plate of Fiebing and provide an outer edge of the cover plate consisting of an elongated straight section extending to and from a circular section, since it has been held that shape of a device is a matter of choice which a person of ordinary skill in the art would have found obvious absent In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP §2144.04(IV)(B). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fiebing U.S. 2002/0015643 in view of Einbock WO 2010/069715 as applied to claim 1 above, and further in view of Tanaka U.S. 2015/0275976.
Fiebing in view of Einbock discloses all the claimed subject matter as described above.
Re clm 10, Fiebing further discloses a sidewall of the seal carrier has a central groove that extends around the circumference of the sidewall (O-ring groove).
Fiebing does not disclose a top surface of the seal carrier is concave.
Tanaka discloses providing a chamfer on portions of bearings that hold seals for the purpose of smoothly mounting the seal members [0079].
It would have been obvious to one of ordinary skill in the art to modify the top surface of the seal carrier with a concave (chamfer) for the purpose of smoothly mounting the seal members.
 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fiebing U.S. 2002/0015643 in view of Einbock WO 2010/069715 as applied to claims 1 and 20 above, and further in view of Lepretre WO 03081750.
Fiebing in view of Einbock discloses all the claimed subject matter as described above.
Re clm 14, Fiebing is silent as to the shape of the plate and does not disclose an outer edge of the cover plate comprising three straight elongated sections connected to one another by three arcuate sections.
Lepretre teaches a bearing plate comprising various shapes including an outer edge of the cover plate comprising three straight elongated sections connected to one another by three arcuate sections (Fig. 3).
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP §2144.04(IV)(B). The triangular shape of plate of Lepretre allows for a lighter weight plate versus a square or circular shaped plate.
Re clm 15, Fiebing is silent as to the shape of the plate and does not disclose an outer edge of the cover plate consisting of an elongated straight section extending to and from a circular section.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fiebing U.S. 2002/0015643 in view of Bouzakis U.S. 6,409,390.
	Re clm 20, Fiebing discloses a bearing attachment system comprising a pump product (Fig. 5, [0034]) having a roller bearing (see Fig. below), an attachment assembly connected to the pump product and including a seal carrier and cover plate (see Fig. above), the cover plate having a central aperture, wherein the central aperture extends through the top surface and bottom surface of the cover plate.
Figure 5 of Fiebing does not disclose the roller bearing is a tapered roller bearing.
Fiebing discloses rolling bearings used in pump products are preferably tapered roller bearings for the purpose of providing bearings which can absorb axial and radial forces ([0017]).
It would have been obvious to one of ordinary skill in the art to modify the bearing in Figure 5 of Fiebing with a tapered roller bearing for the purpose of providing bearings which can absorb axial and radial forces.

Bouzakis teaches a cover plate (Fig. 19 and 21) comprising a partially concave portion (recessed portion of 230 and 242 created by axial step in from 234 to 232) that extends outwardly from a central aperture, between a top surface and a bottom surface of the cover plate (left and right axial sides), and upwardly to the top surface of the cover plate, a plurality of mounting apertures (through which bolts 112 pass, Fig. 18) adjacent an outer edge, and a plurality of radial slots (between 232s) that extend from the central aperture for the purpose of allowing the bearing to self-align within the mount (col. 7: lines 21-22).
It would have bene obvious to one of ordinary skill in the art to modify the cover plate of Fiebing and provide a partially concave portion that extends outwardly from a central aperture, between a top surface and a bottom surface of the cover plate, and upwardly to the top surface of the cover plate, a plurality of mounting apertures adjacent an outer edge, and a plurality of radial slots that extend from the central aperture for the purpose of allowing the bearing to self-align within the mount. 
Modifying the plate of Fiebing with the design of Bouzakis would provide the same structure as that of the instant Application.  Thus, since Fiebing in view of Bouzakis discloses the same structure, it must also inherently provide the same function, namely, producing a force deflection having a pretension force between 12,000N to 18,000 N and displacement between .35 and 1.159 mm.

Allowable Subject Matter
Claims 17-19, 23 and 24 are allowed.
s 11, 13, 16, 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	112(a) Rejection
	In light of Applicant’s arguments and page 4: lines 15-17 of the specification which state the “unique geometric shapes…provide the deflection characteristics”, the 112(a) rejection has been withdrawn.  Based on the arguments and the specification, the shapes provide the functional language.  As such, if the prior art contains the claimed shapes, then either the prior art must inherently provide the function or Applicant has omitted critical structural detail in the claims.

	103 Rejections
	Claims 1 as rejected by Fiebing in view of Sand is the only claim rejected using the same combination of prior art.  Sand has been interpreted differently in this rejection as shown by the annotated figure of Sand above.
Applicant’s arguments with respect to the remainder of the claims have been considered but are moot in view of the new grounds of rejection. Specifically, new combinations of references have been used to reject the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mola U.S. 9,261,142 discloses a circular shaped element with a flat (at 57a, Fig. 2).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656